While I concur with the majority's analysis as to the first two assignments, I cannot agree that appellant's statutory right to a speedy trial was not violated in this instance. In my estimation, the purpose behind the statutory provisions, R.C.2945.71 et seq., required the trial court to rule upon appellant's motion to suppress within a shorter period than one hundred nine days following the hearing. Accordingly, I dissent.
In concluding that the trial court did not exceed the "permitted" time for rendering its decision on the motion, the majority cites M.C.Sup.R. 6. This rule provides that a municipal court must render a judgment upon a motion within one hundred twenty days of the date it was filed. The majority then holds that "[i]t seems probable that the Supreme Court, in setting the rule, perceived one hundred twenty days to be the outside time limit of reasonableness in ruling on a motion."
However, precedent concerning the application of rules of superintendence supports the conclusion that such rules are irrelevant to determining whether a violation of the statutory right to a speedy trial has occurred. In State v. Singer (1977),50 Ohio St. 2d 103, 4 O.O.3d 237, 362 N.E.2d 1216, the defendant argued that the charges against him should have been dismissed because he had not been brought to trial within the time limit set forth in C.P.Sup.R. 8(B). At that time, this rule stated that all criminal cases had to be tried within six months of the date of the defendant's arraignment.
In rejecting this argument, the Supreme Court in Singer noted that rules of superintendence were primarily designed to aid in the expeditious disposition of both criminal and civil cases. The court then held, at 110, 4 O.O.3d at 241,362 N.E.2d at 1220-1221:
"Because we believe that R.C. 2945.71 through 2945.73
rationally attempt to statutorily define speedy trial, and thus we impose their directives on the state and trial courts (Statev. MacDonald [(1976), 48 Ohio St. 2d 66, 71, 2 O.O.3d 219, 221,357 N.E.2d 40, 43]), Sup.R. 8(B) is immaterial to the disposition of this case. The Rules of Superintendence are not designed to alter basic substantive rights of criminal defendants. If R.C. 2945.71 through 2945.73 did not constitutionally dispose of the speedy trial issue, then Sup.R. 8(B) would become material, but certainly subservient to, if inconsistent with, constitutional mandates."
Consistent with the Singer holding, appellate courts have held that rules of superintendence are merely guidelines for judges and are not the equivalent of rules of procedure and practice. See, e.g., State v. Mahoney (1986), 34 Ohio App. 3d 114,  517 N.E.2d 957; State v. Gettys (1976), 49 Ohio App. 2d 241, 3 O.O.3d 286, 360 N.E.2d 735. *Page 211 
Practical considerations also support the conclusion that the one-hundred-day limit in M.C.Sup.R. 6 is not controlling in deciding whether a violation of the right to a speedy trial has occurred. R.C. 2945.71(A) states that a defendant charged with a minor misdemeanor must be brought to trial within thirty days of his arrest. Under the majority's analysis, a municipal court could properly wait one hundred twenty days, or four times the duration of the statutory period, to rule upon any motion raised by the defendant. In my opinion, such a result would defeat the intent of the legislature, as indicated in R.C. 2945.71, that crimes of lesser severity be tried within a corresponding shorter period of time.
Given the precedent on this point, this writer concludes that the time limit set forth in M.C.Sup.R. 6 is not even a factor which can properly be considered in determining whether the delay in this case was inordinate. Instead, this court's decision should be based solely upon whether the delay is consistent with the principles behind the speedy-trial statutes.
In determining issues similar to the one presented in the instant case, the courts of this state have not set forth specific criteria for deciding whether a delay in rendering a judgment on a motion is inordinate. In addition to noting that the determination is simply a judgment call, the courts have merely cited the general proposition that the trial court must not engage in any practices which "undercut" the implementation of the statutory scheme. See State v. Wilson (1982), 7 Ohio App. 3d 219,222, 7 OBR 281, 283, 454 N.E.2d 1348, 1351, quotingState v. Pudlock (1975), 44 Ohio St. 2d 104, 106, 73 O.O.2d 357, 358, 338 N.E.2d 524, 525.
Notwithstanding the lack of exact criteria, a review of the various reported and unreported decisions indicates that the appellate court's judgment is based upon a consideration of the circumstances surrounding the filing of the motion. These factors include, inter alia, the nature of the motion itself, whether other motions are pending during the same period, and the presence of any extenuating circumstances which make ruling upon the motion extremely difficult.
An obvious example of the last factor can be found in this court's decision in State v. Ross (Nov. 21, 1986), Trumbull App. No. 3608, unreported, 1986 WL 13279. There, the defendant moved the trial court to suppress the tape recordings of statements he had made to fire investigators. The trial court did not rule upon this motion for approximately eight months. Nevertheless, this court held that the statutory time limit was tolled during this entire period, since the delay had been caused by the inability of the state to locate the equipment necessary to play the tapes. *Page 212 
In this case, appellant's motion to suppress was the only motion which was pending during the period in question. In addition, the motion raised only two issues for review by the trial court. In the absence of any indication in the record of any extenuating circumstances, a delay of one hundred nine days in ruling upon the motion was unreasonable. Cf. Delaware v.Rannebarger (June 7, 1984), Delaware App. No. 84-CA-2, unreported, 1984 WL 4915. Moreover, the fact that only fifty-four days of the statutory limit had expired before the motion was filed does not alter my analysis.
Accordingly, I believe that appellant's third assignment of error is well taken, and would reverse the decision of the trial court.